MEMORANDUM OPINION
BUSSEY, Judge:
This is an original proceeding in which petitioner, John Richard (Dick) Anderson, seeks his release from confinement in the State Penitentiary at McAlester, where he is currently confined by virtue of a judgment and sentence rendered against him in the District Court of' Oklahoma County, Case No. 32285.
As grounds" for his release petitioner alleges that he was denied 'his constitutional right to an appeal from said conviction and alleges other matters which are not properly before the Court at this time.
We have previously considered petitioner’s allegation relating to his right to appeal in cause No. A-14,153, Anderson v. District Court of Oklahoma County, wherein, in an opinion reported at 427 P.2d 437, this Court held that petitioner had" voluntarily waived any right to an appeal. For the reasons therein set forth the writ prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.